08/24/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0123



                                 No. DA 20-0123

STATE OF MONTANA,

             Plaintiff and Appellee,
      v.

JASON HARRISON,

             Defendant and Appellant.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time

to and including September 25, 2020, within which to prepare, serve, and file the

State’s response.




TKP                                                                  Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                          August 24 2020